             Case 4:21-cv-00498-LPR Document 13 Filed 08/23/21 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION

MICAH WEBB                                                                         PLAINTIFF
ADC #130969

v.                                    Case No. 4:21-CV-00498-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                               DEFENDANTS


                                               ORDER


           Plaintiff Micah Webb is in custody at the Varner Unit of the Arkansas Division of

Correction. He filed this action pro se.1 Mr. Webb did not pay the $402 filing and administrative

fee or file a complete Application to Proceed Without Prepayment of Fees and Affidavit (“IFP

Application”). On July 19, 2021, the Court instructed Mr. Webb that to proceed with this action,

he must either pay the filing fee or file a complete IFP Application within 30 days.2 Mr. Webb

was warned that his failure to comply with the July 19, 2021 Order would result in the dismissal

of his case without prejudice.3

           Mr. Webb has not complied with or otherwise responded to the July 19, 2021 Order, and

the time for doing so has passed. Accordingly, this case is dismissed without prejudice pursuant




1
     Pl.’s Compl. (Doc. 1).
2
     Court’s Order (Doc. 12).
3
     Id.
             Case 4:21-cv-00498-LPR Document 13 Filed 08/23/21 Page 2 of 2




to Local Rule 5.5(c)(2).4 All pending motions5 (Docs. 3, 5, 6) are denied as moot. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and

the accompanying Judgment would not be taken in good faith.

          IT IS SO ORDERED this 23rd day of August, 2021.



                                                                      ________________________________
                                                                      LEE P. RUDOFSKY
                                                                      UNITED STATES DISTRICT JUDGE




4
    Local Rule 5.5(c)(2) provides:
          It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
          parties to the proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
          his/her pleadings and state his/her address, zip code, and telephone number. If any communication
          from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
          dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
          follow the Federal Rules of Civil Procedure.
5
    Pl.’s Motion for Temporary Restraining Order (Doc. 3); Pl.’s Request for Class Certification (Doc. 5); Pl.’s
    Emergency Motion (Doc. 6).

                                                           2
